211 Ga. 372 (1955)
86 S.E.2d 113
PATTERSON
v.
CORRELL.
18817.
Supreme Court of Georgia.
Submitted January 12, 1955.
Decided February 16, 1955.
*373 Johnson, Hatcher & Meyerson, Henry M. Hatcher, Jr., for plaintiff in error.
John B. Griffin, contra.
WYATT, Presiding Justice.
This is a suit seeking to recover damages for misrepresentations made by the plaintiff in error, which it is alleged induced the defendant in error to purchase described real property. Such a case is not one over which this court has jurisdiction. See Elliott v. Dolvin, 160 Ga. 320 (127 S. E. 651). In the original petition there were prayers and allegations seeking injunctive relief. However, those paragraphs were stricken on demurrer, and that ruling was not excepted to. It follows, therefore, that since all equitable relief and all equitable features of the case have been effectually eliminated, the Court of Appeals, and not this court, has jurisdiction of the writ of error complaining of the overruling of the general demurrer to the petition. The case is accordingly.
Transferred to the Court of Appeals. All the Justices concur.